               Case 2:20-cr-00132-RAJ Document 42 Filed 10/30/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8     UNITED STATES OF AMERICA,

9                                Plaintiff,                 CASE NO. 20-132-RAJ

             v.                                             ORDER DETAINING DEFENDANT
10

11    NATASHA OAKLEY,

12                               Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking offense that carries a presumption of

18   detention and attempting to introduce contraband to an inmate at the Federal Detention Center.

19   Defendant’s criminal history goes back some twenty years. She has a federal conviction for

20   Conspiracy to Acquire or Obtain a Controlled Substance by Deception and performed poorly on

21   supervision. Defendant has significant substance abuse problems and despite attempts to treat

22   has continued allegedly with engaging in criminal conduct. Defendant needs intensive inpatient

23   drug treatment which is not yet available and also needs an appropriate release plan following

     any inpatient treatment. Defendant shall be detained but is given leave to petition the court to


     ORDER DETAINING DEFENDANT - 1
                Case 2:20-cr-00132-RAJ Document 42 Filed 10/30/20 Page 2 of 2




1    reopen once treatment is actually set and an appropriate post- inpatient treatment plan is

2    established.

3           It is therefore ORDERED:

4           (1)     Defendant shall be detained pending trial and committed to the custody of the

5    Attorney General for confinement in a correctional facility separate, to the extent practicable,

6    from persons awaiting or serving sentences, or being held in custody pending appeal;

7           (2)     Defendant shall be afforded reasonable opportunity for private consultation with

8    counsel;

9           (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 30th day of October, 2020

16

17                                                                A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     ORDER DETAINING DEFENDANT - 2
